DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 11/24/2020 has been entered and made of record. Claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-15, filed 11/24/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the Reddit thread.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piya et al. (US 2018/0158239) in view of Reddit (Reflection across a curve? https://www.reddit.com/r/math/comments/4m85bb/reflection_across_a_curve/ [downloaded on 12/03/2020]).
Regarding claim 1, Piya teaches/suggests: A method for reflecting points around a 
receiving a line of symmetry on the sketch plane and drawing the curve on one side of this line.”); 
after receiving said drawing the curve on one side of this line.” [The drawn curve meets the claimed first sequence.]); 
in response to receiving said input that defines said first sequence of sample points, rendering said reflected points in a second sequence that corresponds to said first sequence (Piya [0030]: “The drawn curve is automatically mirrored onto the other side during the curve drawing process itself.” [The mirrored curve meets the claimed second sequence.])).
Piya does not teach/suggest a curvilinear path. Nor does Piya teach/suggest:
for each sample point included in said first sequence, determining a corresponding closest point on said curvilinear path that is closest to said corresponding sample point; 
for each closest point, determining a corresponding tangent line to said curvilinear path at said corresponding closest point; 
for each closest point, computing a corresponding first perpendicular that extends from said corresponding sample point to said corresponding closest point, and that is perpendicular to said corresponding tangent line; 
for each first perpendicular, generating a corresponding reflected perpendicular extending from said corresponding closest point to a corresponding reflected point in said second region, wherein said corresponding reflected perpendicular is (a) a colinear extension of said corresponding first perpendicular and (b) perpendicular to said corresponding tangent line; 
The Reddit thread, however, teaches/suggests a curvilinear path (Reddit [u/ianbo]: “Usually, when we 'perform' to a reflection, we do so across a line. Say, flip along the x axis, y axis, x=y line, etc. What if instead of flipping along a line, we flipped along a curve?”). The Reddit thread further teaches/suggests:
for each sample point included in said first sequence, determining a corresponding closest point on said curvilinear path that is closest to said corresponding sample point (Reddit [CandyOates]: “Find the point x that minimizes ||f(x)-y0|| for each (x0,y0). Draw a line through x and x0. The reflected point is the same distance ||f(x)-y0|| on the other side of f(x);” [Frexxia]: “The idea is to parametrize the curve instead, exploiting that the line to the closest point on each graph will be orthogonal to the tangent.”); 
for each closest point, determining a corresponding tangent line to said curvilinear path at said corresponding closest point (Reddit [CandyOates]: “Find the point x that minimizes ||f(x)-y0|| for each (x0,y0). Draw a line through x and x0. The reflected point is the same distance ||f(x)-y0|| on the other side of f(x);” [Frexxia]: “The idea is to parametrize the curve instead, exploiting that the line to the closest point on each graph will be orthogonal to the tangent.”); 
for each closest point, computing a corresponding first perpendicular that extends from said corresponding sample point to said corresponding closest point, and that is perpendicular to said corresponding tangent line (Reddit [CandyOates]: “Find the point x that minimizes ||f(x)-y0|| for each (x0,y0). Draw a line through x and x0. The reflected point is the same distance ||f(x)-y0|| on the other side of f(x);” [Frexxia]: “The idea is to parametrize the curve instead, exploiting that the line to the closest point on each graph will be orthogonal to the tangent.”); 
for each first perpendicular, generating a corresponding reflected perpendicular extending from said corresponding closest point to a corresponding reflected point in said second region, wherein said corresponding reflected perpendicular is (a) a colinear extension of said corresponding first perpendicular and (b) perpendicular to said corresponding tangent line (Reddit [CandyOates]: “Find the point x that minimizes ||f(x)-y0|| for each (x0,y0). Draw a line through x and x0. The reflected point is the same distance ||f(x)-y0|| on the other side of f(x);” [Frexxia]: “The idea is to parametrize the curve instead, exploiting that the line to the closest point on each graph will be orthogonal to the tangent;” [phrankjones]: “For each point on the curve of reflection, the reflection "about" that point could be the same as the reflection about the curve's tangent line at that point ... this gives the same result as flipping the point in the target set about the nearest point on your reflection curve;” [p2p_editor]: “For each point in the object, mirror it along all perpendiculars to the curve that intersect the point.”); 
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the line of symmetry of Piya to be a curve as taught/suggested by the Reddit thread in order to reflect across a curve.

Regarding claim 2, Piya as modified by the Reddit thread teaches/suggests: The method according to claim 1, wherein each of said reflected points is located at an endpoint of one of said reflected perpendiculars (Reddit [CandyOates]: “Find the point x that minimizes ||f(x)-y0|| for each (x0,y0). Draw a line through x and x0. The reflected point is the same distance ||f(x)-y0|| on the other side of f(x);” [Frexxia]: “The idea is to parametrize the curve instead, exploiting that the line to the closest point on each graph will be orthogonal to the tangent;” [phrankjones]: “For each point on the curve of reflection, the reflection "about" that point could be the same as the reflection about the curve's tangent line at that point ... this gives the same result as flipping the point in the target set about the nearest point on your reflection curve;” [p2p_editor]: “For each point in the object, mirror it along all perpendiculars to the curve that intersect the point.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Piya as modified by the Reddit thread teaches/suggests: The method according to claim 1, wherein said input that defines said first sequence of sample points is received from a digital input device (Piya Fig. 18: user interface system 1830).

Regarding claim 4, Piya as modified by the Reddit thread teaches/suggests: The method according to claim 1, wherein said curvilinear path is generated based on second input that is received from a digital input device (Piya Fig. 18: user interface system 1830; Reddit [u/ianbo]: “Usually, when we 'perform' to a reflection, we do so across a line. Say, flip along the x axis, y axis, x=y line, etc. What if instead of flipping along a line, we flipped along a curve?”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Piya as modified by the Reddit thread teaches/suggests: The method according to claim 1, wherein said first sequence of sample points lies in a 2D space (Piya [0025]: “The present disclosure provides a set of frameworks, process and methods aimed at enabling the expression, manipulation, and exploration of 3D free-form shapes and designs enabled through sketch based modeling interactions on both desktop and mobile interfaces.”).

Regarding claim 7, Piya as modified by the Reddit thread teach/suggest: The method according to claim 1, wherein said first sequence of sample points lies in a 3D space (Piya [0025]: “The present disclosure provides a set of frameworks, process and methods aimed at enabling the expression, manipulation, and exploration of 3D free-form shapes and designs enabled through sketch based modeling interactions on both desktop and mobile interfaces.”).

Claims 8-10 and 12-14 recite limitations similar in scope to those of claims 1-2, 4, 3, and 6-7, respectively, and are rejected using the same rationales. Piya as modified by the Reddit thread further teaches/suggests a processor (Piya Fig. 18: processor 1886).

Claims 15-17 and 19-20 recite limitations similar in scope to those of claims 1-2, 4, 7, and 6, respectively, and are rejected using the same rationales. Piya as modified by the Reddit thread further teaches/suggests a computer program product including one or more non-transitory machine-readable mediums encoded with instructions executed by one or more processors (Piya Fig. 18: code memory 1841).

Claims 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piya et al. (US 2018/0158239) in view of Reddit (Reflection across a curve? https://www.reddit.com/r/math/comments/4m85bb/reflection_across_a_curve/ [downloaded on 12/03/2020]) as applied to claims 1, 8, and 15 above, and further in view of Morsello (US 7028260).
Regarding claim 5, Piya as modified by the Reddit thread does not teach/suggest: The method according to claim 1, further comprising extending said curvilinear path beyond an endpoint associated with said curvilinear path by concatenating a straight line at said endpoint, said straight line having a slope associated with a point on said curvilinear path near said endpoint. Morsello, however, teaches/suggests extending said curvilinear path beyond an endpoint associated with said curvilinear path by concatenating a straight line at said endpoint, said straight line having a slope associated with a point on said curvilinear path near said endpoint (Morsello col. 5 line 65 – col. 6 line 15: “Alternatively, if the path defines a curve, an angle of the curve can be calculated by flattening the curve into smaller line segments and computing the angle of the final small line segment. Dividing the rise by the run of the final line segment yields the approximate path angle at the end of the first segment ... The first segment can be extended by defining a straight line segment (an "extension segment") beginning at the last point of the base character's segment (the first segment) and extending at the calculated path angle.”). The angle of the final small line segment meets the claimed slope. At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the curve of reflection of Piya as modified by the Reddit thread to include an extension segment as taught/suggested by Morsello in order to extend it.

Claims 11 and 18 recite limitations similar in scope to those of claim 5, and are rejected using the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6084586 – free-form curves
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611